                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY



ANNETH LEZCANO,                                       Civil Action Number: : 2:19-cv-13916

       Plaintiff

V.


GUCCI AMERICA INC.

       Defendant
----- -
      ------- -
       Plaintiff ANNE TH LEZCANO (hereinafter "Plaintiff'), individually and on behalf of all

other individuals similarly situated, hereby files suit against Defendant GUCCI AMERICA Inc.

(hereinafter "Defendant" or "GUCCI") pursuant to the Americans with Disabilities Act, Title III,

42 U.S.C. § 12181 et seq. ("ADA"), and alleges the following:

                                       INTRODUCTION

       1.      Plaintiff is a visually impaired and legally blind person who requires screen reading

software to read website content using her computer. Plaintiff uses the terms "blind" or "visually

impaired" to refer to all people with visual impairments who meet the legal definition of blindness

in that they have a visual acuity with correction of less than or equal to 20 x 200. Some blind

people who meet this definition have limited vision. Others have no vision.

       2.      Plaintiff brings this civil rights action against Defendant for its failure to design,

construct, maintain, and operate its website to be fully accessible to and independently usable by

Plaintiff and other blind or visually impaired people. Defendant's denial of full and equal access

to its website, and therefore denial of its products and services offered thereby, is a violation of

Plaintiffs rights under the Americans with Disabilities Act ("ADA").


                                                 1
